           Case 1:21-cr-00035-EGS Document 5 Filed 02/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Case No. 1:21-mj-00233-RMM-1
                                    )
CLAYTON RAY MULLINS,                )
                  Defendant.        )
____________________________________)

                          NOTICE OF ATTORNEY APPEARANCE

       Defendant Clayton Ray Mullins, by and through undersigned counsel, hereby moves this

Honorable Court to enter the appearance of Pat Munroe Woodward, Jr., Esq. to represent Mr.

Mullins as retained counsel in the above-captioned case.

                                               Respectfully submitted,

                                               _________/ s /___________
                                               Pat Munroe Woodward, Jr., Esq.
                                               D.C. Bar No. 436662
                                               1783 Forest Drive, No. 330
                                               Annapolis, MD 21401
                                               Phone: 202-246-4679
                                               Fax: 410-216-9812
                                               patmwoodwardjr@gmail.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February 2021, I electronically filed the foregoing

Notice of Attorney Appearance with the Clerk of Court using the CM / ECF system, which will

send an electronic notification of such filing to all counsel of record.

                                               _________/s/________
                                               Pat Munroe Woodward, Jr., Esq.
                                               Counsel for Mr. Mullins
